     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rriether@wrightlegal.net
 6   rjung@wrightlegal.net
 7   Attorneys for Plaintiff,
     PROF-2013-S3 Legal Title Trust V,
 8   by U.S. Bank National Association, as Legal Title Trustee
 9                                UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA

11
     PROF-2013-S3 LEGAL TITLE TRUST V, BY                Case No.: 2:17-cv-01790-APG-CWH
                                                                                     DJA
12   U.S. BANK NATIONAL ASSOCIATION, AS
     LEGAL TITLE TRUSTEE,
13                                                       STIPULATION AND ORDER TO
14                  Plaintiff,                           EXTEND DEADLINE TO FILE JOINT
                                                         PRETRIAL ORDER
15          vs.
                                                         (FIRST REQUEST)
16   SATICOY BAY LLC SERIES 6425
17   EXTREME SHEAR; BOULDER RANCH
     MASTER ASSOCIATION; HOMEOWNER
18   ASSOCIATION SERVICES, INC.; DOE
     INDIVIDUALS I through X, inclusive; and
19
     ROE CORPORATIONS I through X, inclusive.
20
                    Defendants.
21
            Plaintiff, PROF-2013-S3 Legal Title Trust V, by U.S. Bank National Association, as
22
     Legal Title Trustee (“Plaintiff”), Defendant/Counter-Claimant/Cross-Claimant Saticoy Bay
23
     LLC Series 6425 Extreme Shear (“Saticoy Bay”); and Defendant Boulder Ranch Master
24
     Association (“Boulder Ranch”), (collectively the “Parties”), by and through their respective
25
     counsel of record, hereby stipulate and agree as follows:
26
            On June 17, 2019, the Court entered its Order [ECF No. 66] granting Plaintiff’s Motion
27
     for Summary Judgment [ECF No. 48], denying Saticoy Bay’s Motion for Summary Judgment
28



                                                Page 1 of 3
     Case 2:17-cv-01790-APG-DJA Document 76 Filed 12/20/19 Page 2 of 3




 1   [ECF No. 49], and granting Boulder Ranch’s Motion for Summary Judgment [ECF No. 57] in
 2   part as to the fraudulent misrepresentation claim and as to the requested damage of maintenance
 3   costs, interest, and attorney’s fees for the unjust enrichment claim but denying it as to the unjust
 4   enrichment claim for return of some or all of the property’s purchase price.
 5             Pursuant to the Order [ECF No.75] entered on November 25, 2019, the deadline for filing
 6   the Joint Pretrial Order is December 20, 2019.
 7             The only remaining claims in this action are Saticoy Bay’s Second Cause of Action for
 8   Fraudulent Concealment and Negligence against Boulder Ranch and Defendant Homeowner
 9   Association Services, Inc. (“HAS”), and Third Cause of Action for Unjust Enrichment against
10   Boulder Ranch and HAS. Saticoy Bay and Boulder Ranch are in the midst of resolving the
11   remaining claims and wish to forego the expenses of preparing the Joint Pretrial Order unless
12   they determine a resolution is not possible.
13             WHEREAS, IT IS HEREBY STIPULATED AND AGREED that the deadline to file the
14   Joint Pretrial Order shall be extended by thirty days from December 20, 2019 to January 21,
15   2020.1 This is the first stipulation for an extension of time to file the Joint Pretrial Order. The
16   extension is requested in good faith and is not for purposes of delay or prejudice to any other
17   party.
                                                             LAW OFFICES OF
18
         WRIGHT, FINLAY & ZAK, LLP                           MICHAEL F. BOHN, ESQ., LTD.
19
         /s/ Rock K. Jung, Esq.                              /s/ Adam R. Trippiedi, Esq.
20       Robert A. Riether, Esq.                             Michael F. Bohn, Esq.
21       Nevada Bar No. 12076                                Nevada Bar No.: 1641
         Rock K. Jung, Esq.                                  Adam R. Trippiedi, Esq.
22       Nevada Bar No. 10906                                Nevada Bar No. 12294
         7785 W. Sahara Ave., Suite 200                      2260 Corporate Circle, Suite 480
23       Las Vegas, NV 89117                                 Henderson, Nevada 89074
24       Attorneys for Plaintiff, PROF-2013-S3 Legal         Attorneys for Saticoy Bay LLC Series 6425
         Title Trust V, by U.S. Bank National                Extreme Shear
25       Association, as Legal Title Trustee
26
27
28   1
         The parties note that January 20, 2020, is a court holiday due to Martin Luther King, Jr Day.


                                                    Page 2 of 3
     HOA LAWYERS GROUP, LLC
 1
 2   /s/ Steven T. Loizzi, Jr., Esq.
     Steven T. Loizzi, Jr., Esq.
 3   Nevada Bar No. 10920
 4   9500 W. Flamingo, Suite 204
     Las Vegas, Nevada 89147
 5   Attorneys for Defendant, Boulder Ranch
     Master Association
 6
 7
 8
                                                       IT IS SO ORDERED:
 9
10
                                                       ____________________________________
11                                                     UNITED STATES MAGISTRATE JUDGE
12                                                             December 27, 2019
                                                       DATED: ____________________________
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              Page 3 of 3
